     Case: 1:21-cv-01665 Document #: 13 Filed: 04/13/21 Page 1 of 1 PageID #:280

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

SAI Advanced Power Solutions, Inc.
                                         Plaintiff,
v.                                                      Case No.: 1:21−cv−01665
                                                        Honorable Ronald A. Guzman
Shane Wolfram
                                         Defendant.



                     ORDER REFERRING A CIVIL CASE TO THE
                       DESIGNATED MAGISTRATE JUDGE



        Pursuant to Local Rule 72.1, this case is hereby referred to the calendar of
Honorable M. David Weisman for the purpose of holding proceedings related to:
Discovery supervision and all discovery disputes without authority to extend the discovery
cutoff date. Mailed notice. (kp, )




Dated: April 13, 2021
                                                                   /s/ Ronald A. Guzman
                                                              United States District Judge
